                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


MICHAEL SORRELL,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:18-cv-01305

WRJ, et al.,

                               Defendants.



                                             ORDER


       Pending before this Court is a Complaint filed by Plaintiff Michael Sorrell. (ECF No. 2.)

By Standing Order entered on January 4, 2016, and filed in this case on September 20, 2018, (ECF

No. 4), this action was referred to United States Magistrate Judge Dwane L. Tinsley for submission

of proposed findings and a recommendation for disposition (“PF&R”). Magistrate Judge Tinsley

filed his PF&R on April 5, 2019, recommending that this Court find that Defendants WRJ, SCRJA,

and SWRJ “are not persons who can be sued under 42 U.S.C. § 1983 and are further immune from

suit in federal court under the Eleventh Amendment” and dismiss them from the case. (ECF No.

13.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and Plaintiff’s right to appeal this Court’s


                                                 1
order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not

conduct a de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on April 22, 2019. (ECF No. 13.) To date,

Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a waiver

of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 13), in full and DISMISSES

Defendants WRJ, SCRJA, and SWRJ from the action. This matter is RE-REFERRED to

Magistrate Judge Tinsley for further pretrial management and submission of PF&Rs.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         April 30, 2019




                                                 2
